F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          OCT 2 2001
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                      No. 00-2479
          v.                                         (D. New Mexico)
 RICHARD ANTHONY                                   (D.C. No. 99-CR-786)
 ARCHULETA,

               Defendant-Appellant.


                            ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                   BACKGROUND

      The United States charged Richard Anthony Archuleta with eight offenses

arising from Mr. Archuleta’s participation in a drug conspiracy. The jury

convicted Mr. Archuleta of all eight counts: 1) conspiracy to, among other things,

possess, with intent to distribute, controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C), 846, and 856; 2) possession of one hundred kilograms

of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B); 3) possession of a detectable amount of methamphetamine with intent

to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C); 4) opening and

maintaining a purported business for the purpose of manufacturing, distributing,

and using controlled substances, in violation of 21 U.S.C. § 856; 5) possession of

two particular firearms after conviction of a felony, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2); 6) possession of a firearm on which the serial number

had been obliterated, in violation of 18 U.S.C. §§ 922(k) and 924(a)(1)(B); 7)

possession of a machine gun, in violation of 18 U.S.C. §§ 922(   o) and 924(a)(2);

and 8) possession of a firearm in furtherance of a drug-trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) and (c)(1)(B)(i). Mr. Archuleta now

appeals only his conviction on the last count, possession of a firearm in

furtherance of a drug-trafficking crime.




                                           -2-
       Mr. Archuleta contends that the government introduced insufficient

evidence to sustain his conviction for violation of § 924(c)(1)(A). Section

924(c)(1)(A) bars: “possess[ion of] a firearm” “in furtherance of any [drug

trafficking crime].” Mr. Archuleta, for purposes of this appeal, contests neither

that he possessed a firearm nor that he contemporaneously committed a drug-

trafficking crime . Rather, Mr. Archuleta insists simply that the government

produced insufficient evidence to sustain a jury finding that he possessed the

given firearm “in furtherance of” the given drug trafficking offense.

       The government did adduce evidence that at least four individuals,

including Mr. Archuleta, conspired to distribute narcotics from a purported

automobile repair shop. Mr. Archuleta both worked and lived in the ostensible

auto repair shop . The government produced evidence that the property contained

no working phone, no tax forms, no records of any sort, no claim forms, no

invoices reflecting purchases of supplies required in automobile repair, no

invoices for cars or car parts, and no computers   . Rather, the ‘auto repair shop’

contained nearly seventy kilograms of marijuana inside the trunk of a car parked

in the shop; a hydraulic press capable of use in pressing marijuana into bricks; a

large stand containing cellophane wrap; and quantities of marijuana, cocaine, and

methamphetamine in the shop’s office.      Additionally, the office of the ‘auto repair

shop’ contained the semi-automatic gun charged in this count (in addition to the


                                            -3-
machine gun charged in a separate count). The government introduced evidence

that, in working and living at the purported auto repair shop, Mr. Archuleta

provided security for that shop   . Finally, the government produced evidence that

drug traffickers often utilize firearms in furtherance of drug trafficking offenses;

specifically, drug traffickers often use firearms to protect their contraband from

the interference of other traffickers or law enforcement personnel       .



                                     DISCUSSION

       We review insufficiency of the evidence claims         de novo . See United States

v. Magleby , 241 F.3d 1306, 1311 (10th Cir. 2001). We do so, however, while

viewing the evidence and the reasonable inferences to be drawn therefrom in the

light most favorable to the appellee – here the government.        See United States v.

Jenkins , 175 F.3d 1208, 1215 (10th Cir. 1999). Evidence is sufficient to support

a verdict when, viewed in this light, the evidence, and reasonable inferences to be

drawn from that evidence, would permit a reasonable jury to find the defendant

guilty beyond a reasonable doubt.     See Magleby , 241 F.3d at 1311-12.

       We have recently addressed the “in furtherance of” element of §

924(c)(1)(A). See United States v. Iiland , 254 F.3d 1264, 1270-74 (2001)

(reversing a conviction for violation of § 924(c)(1)(A) upon finding insufficient




                                            -4-
evidence to sustain the “in furtherance of” element of that charge).     1
                                                                             In Iiland , we

recognized that § 924(c)(1)(A) demands at least some evidence beyond that

necessary to support a conviction for firearm possession contemporaneous with

the commission of a drug trafficking offense: the government must adduce some

evidence suggesting that, in this particular case, the defendant’s firearm

possession somehow operated ‘in furtherance of’ the given drug trafficking

offense. We held that “[§ 924(c)(1)(A)] require[s] that specific evidence

establish [that] the gun[ was] possessed ‘in furtherance of’ the drug crime. . . .

The fact that drug dealers in general often carry guns for protection is insufficient

to show possession in furtherance of drug activity in this case.”       Iiland , 254 F.3d

at 1274. Iiland thus establishes some constraints on the inferences a jury may

draw from a drug trafficker’s possession of a firearm.

       Here the government produced sufficient evidence by which a jury could

have properly concluded that not only did Mr. Archuleta possess a firearm while

committing a drug trafficking crime, Mr. Archuleta actually possessed that

firearm “in furtherance of” the given drug trafficking offense. The government

introduced ‘expert’ evidence that drug traffickers often utilize firearms ‘in

furtherance of’ their drug trafficking offenses; particularly, those drug traffickers

often employ firearms for security purposes. Under         Iiland , this testimony alone


       1
           The government, unfortunately, does not discuss Iiland.

                                             -5-
would almost surely fail to provide a legally sufficient basis from which a

reasonable juror could infer ‘furtherance.’

      Here, however, the government provided additional evidence. First, the

government demonstrated that Mr. Archuleta conducted his drug trafficking

offense from the same building in which he possessed the given firearm.     Cf.

Iiland , 254 F.3d at 1274 (relying on that fact that “[t]here was no evidence that

the guns and drugs were ever kept in the same place or that [the defendant] ever

kept the gun accessible when conducting drug transactions”). Second and most

crucially, the government introduced testimony that Mr. Archuleta’s role was “to

keep an eye on the – property so that no one would break in, kind of like a guard,

security. Security.” Rec. Vol. IV, at 288-89 (testimony of Daisy Delaney). We

conclude that, on these facts, the government’s introduction of evidence that Mr.

Archuleta himself possessed the given firearm for the specific purpose of

providing security during his completion of a drug trafficking crime provides an

adequate factual basis from which the jury could have reasonably and properly

concluded that Mr. Archuleta possessed the given firearm “in furtherance of” his

drug trafficking crime.




                                          -6-
      For the foregoing reasons, we AFFIRM Mr. Archuleta’s conviction for

violation of § 922(c)(1)(A).



                                            Entered for the Court,



                                            Robert H. Henry
                                            Circuit Judge




                                      -7-